UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE SIX-MONTH PERIODS ENDED JUNE 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of June 30 , 2015 and 2014 , the related consolidated statements of comprehensive income for the three-month and six-month periods ended June 30, 2015 and 2014 and consolidated statements of changes in equity and cash flows for the six-month periods ended June 30, 2015 and 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our reviews, insofar as it related to the investments accounted for under the equity method balances of NT$4,026 million and NT$4,477 million, which represented 1.22% and 1.47% of the total consolidated assets as of June 30 , 2015 and 2014, respectively, the related shares of investment income from the associates and joint ventures in the amount of NT$(12) million, NT$28 million, NT$(21) million and NT$44 million, which represented (0.23)%, 0.72%, (0.22)% and 0.86% of the consolidated income from continuing operations before income tax for the three-month and six-month periods ended June 30, 2015 and 2014, respectively, and the related shares of other comprehensive income from the associates and joint ventures amounted to NT$(594) million, NT$428 million, NT$(385) million and NT$697 million, which represented 128.81%, 12.48%, (11.50)% and 8.04% of the consolidated total comprehensive income, for the three-month and six-month periods ended June 30, 2015 and 2014, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed by Financial Supervisory Commission of the Republic of China. ERNST & YOUNG Taiwan Republic of China July 29, 2015 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2015, December 31, 2014 and June 30, 2014 (June 30, 2015 and 2014 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes June 30, December 31, June 30, Current assets Cash and cash equivalents 6(1) $ 64,046,049 $ 45,701,335 $ 49,634,263 Financial assets at fair value through profit or loss, current 6(2), 12(7) 824,567 740,129 879,894 Available-for-sale financial assets, current 6(5), 12(7) - - 2,729,361 Notes receivable 66,749 126,141 86,353 Accounts receivable, net 6(3) 21,147,913 22,207,271 21,464,004 Accounts receivable-related parties, net 7 220,835 36,022 66,033 Other receivables 738,340 658,409 739,169 Current tax assets 31,564 34,480 31,127 Inventories, net 6(4) 16,045,110 15,242,232 13,843,940 Prepayments 2,307,304 2,003,269 2,326,771 Non-current assets held for sale 6(25) - 6,978,991 - Other current assets 3,792,418 3,134,870 6,572,944 Total current assets 109,220,849 96,863,149 98,373,859 Non-current assets Financial assets at fair value through profit or loss, noncurrent 6(2), 12(7) 120,705 45,232 103,086 Available-for-sale financial assets, noncurrent 6(5), 12(7) 23,517,528 24,362,104 22,336,669 Financial assets measured at cost, noncurrent 6(6) 3,835,105 3,833,006 3,739,459 Investments accounted for under the equity method 6(7) 11,001,776 9,237,713 9,184,605 Property, plant and equipment 6(8), 8 167,959,867 166,690,243 157,001,865 Intangible assets 6(9) 4,448,984 4,532,938 4,648,904 Deferred tax assets 6(22) 1,824,986 2,244,810 2,502,928 Prepayment for equipment 3,289,420 1,063,353 1,231,627 Refundable deposits 8 2,425,899 1,145,843 1,215,363 Other assets-others 3,610,499 3,227,257 3,460,066 Total non-current assets 222,034,769 216,382,499 205,424,572 Total assets $ 331,255,618 $ 313,245,648 $ 303,798,431 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2015, December 31, 2014 and June 30, 2014 (June 30, 2015 and 2014 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes June 30, December 31, June 30, Current liabilities Short-term loans 6(10), 8 $ 1,397,000 $ 6,250,754 $ 7,953,800 Financial liabilities at fair value through profit or loss, current 6(11), 12(7) 7,440 42,354 3,805 Notes and accounts payable 6,469,936 6,167,339 6,852,560 Other payables 12,499,656 12,421,152 17,827,089 Payables on equipment 9,298,479 10,478,714 7,193,457 Dividends payable 6(15) 6,939,322 - 125,063 Current tax liabilities 2,135,553 2,540,688 978,346 Liabilities directly associated with non-current assets held for sale 6(25) - 5,594,850 - Current portion of long-term liabilities 6(12), 6(13) 3,937,173 3,774,986 7,798,397 Other current liabilities 800,896 835,239 946,934 Total current liabilities 43,485,455 48,106,076 49,679,451 Non-current liabilities Bonds payable 6(12) 41,467,101 24,977,820 24,975,764 Long-term loans 6(13), 8 9,280,004 8,423,470 6,946,691 Deferred tax liabilities 6(22) 1,848,491 2,161,014 2,713,407 Net defined benefit liabilities, noncurrent 3,838,506 3,825,490 3,809,028 Guarantee deposits 470,757 451,906 365,925 Other liabilities-others 9(4) 6,482,817 291,021 195,424 Total non-current liabilities 63,387,676 40,130,721 39,006,239 Total liabilities 106,873,131 88,236,797 88,685,690 Equity attributable to the parent company Capital 6(15), 6(16) Common stock 127,514,409 127,252,078 127,063,143 Capital collected in advance 66,920 50,970 - Additional paid-in capital 6(12), 6(15), 6(16) Premiums 37,233,394 37,145,022 37,079,810 Treasury stock transactions 1,498,033 1,255,514 1,230,880 The differences between the fair value of the consideration paid or received from acquiring or disposing subsidiaries and the carrying amounts of the subsidiaries 348,342 348,342 348,342 Recognize changes in subsidiaries’ ownership 23,656 563 - Share of changes in net assets of associates and joint ventures accounted for using equity method 113,387 91,238 82,278 Employee stock options 22,333 166,268 219,233 Stock options 1,572,121 - - Other 598,885 440,932 440,932 Retained earnings 6(15) Legal reserve 7,725,978 6,511,844 6,511,844 Unappropriated earnings 38,250,542 37,827,179 30,350,043 Other components of equity Exchange differences on translation of foreign operations (2,966,426) (899,979) (5,247,278) Unrealized gains or losses on available-for-sale financial assets 10,299,912 13,272,691 15,257,688 Treasury stock 6(15) (1,626,759) (2,303,609) (2,365,246) Total equity attributable to the parent company 220,674,727 221,159,053 210,971,669 Non-controlling interests 6(15) 3,707,760 3,849,798 4,141,072 Total equity 224,382,487 225,008,851 215,112,741 Total liabilities and equity $ 331,255,618 $ 313,245,648 $ 303,798,431 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month and six-month periods ended June 30, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended June 30, For the six-month periods ended June 30, Notes 2015 2014 2015 2014 Operating revenues 6(17), 7, 14 Sales revenues $ 37,316,186 $ 35,120,293 $ 74,516,342 $ 65,948,569 Less: Sales returns and discounts (588,793) (78,987) (1,082,532) (160,544) Net sales 36,727,393 35,041,306 73,433,810 65,788,025 Other operating revenues 1,284,161 828,045 2,227,388 1,774,911 Net operating revenues 38,011,554 35,869,351 75,661,198 67,562,936 Operating costs 6(4), 6(14), 6(16) 6(18), 14 Costs of goods sold (28,595,363) (27,008,369) (56,247,766) (52,063,266) Other operating costs (692,709) (654,172) (1,534,841) (1,391,482) Operating costs (29,288,072) (27,662,541) (57,782,607) (53,454,748) Gross profit 8,723,482 8,206,810 17,878,591 14,108,188 Realized sale profit (loss) - 289 - 289 Gross profit-net 8,723,482 8,207,099 17,878,591 14,108,477 Operating expenses 6(14), 6(16), 6(18) 7, 14 Sales and marketing expenses (929,869) (1,097,156) (1,974,356) (1,930,734) General and administrative expenses (918,512) (857,004) (1,871,525) (1,704,770) Research and development expenses (3,015,364) (3,325,778) (5,931,687) (6,660,630) Subtotal (4,863,745) (5,279,938) (9,777,568) (10,296,134) Net other operating income and expenses 6(19) 16,694 (10,404) (125,920) 45,053 Operating income 3,876,431 2,916,757 7,975,103 3,857,396 Non-operating income and expenses Other income 6(20) 202,232 229,596 276,327 355,202 Other gains and losses 6(20), 6(26), 14 1,257,219 882,054 1,588,758 1,275,817 Finance costs 6(20) (157,809) (302,353) (272,543) (457,501) Share of profit or loss of associates and joint ventures 6(7), 14 (8,537) 131,629 33,269 96,248 Exchange gain, net 12 10,860 - - 18,484 Exchange loss, net 12 - (3,620) (66,408) - Subtotal 1,303,965 937,306 1,559,403 1,288,250 Income from continuing operations before income tax 5,180,396 3,854,063 9,534,506 5,145,646 Income tax expense 6(22), 14 (635,356) (528,337) (1,076,994) (709,113) Net income 4,545,040 3,325,726 8,457,512 4,436,533 Other comprehensive income (loss) 6(21) Items that may be reclassified subsequently to profit or loss Exchange differences on translation of foreign operations (1,150,768) (1,465,584) (2,041,596) (21,502) Unrealized gain (loss) on available-for-sale financial assets (3,279,163) 1,144,416 (2,662,104) 3,553,893 Share of other comprehensive income (loss) of associates and joint ventures which may be reclassified subsequently to profit or loss 6(7) (596,273) 352,467 (417,581) 703,151 Income tax related to items that may be reclassified subsequently to profit or loss 6(22) 20,279 71,646 8,258 (2,317) Total other comprehensive income (loss), net of tax (5,005,925) 102,945 (5,113,023) 4,233,225 Total comprehensive income (loss) $ (460,885) $ 3,428,671 $ 3,344,489 $ 8,669,758 Net income attributable to: Stockholders of the parent $ 4,600,375 $ 3,482,421 $ 8,580,285 $ 4,662,119 Non-controlling interests (55,335) (156,695) (122,773) (225,586) $ 4,545,040 $ 3,325,726 $ 8,457,512 $ 4,436,533 Comprehensive income (loss) attributable to: Stockholders of the parent $ (368,719) $ 3,636,320 $ 3,541,059 $ 8,897,032 Non-controlling interests (92,166) (207,649) (196,570) (227,274) $ (460,885) $ 3,428,671 $ 3,344,489 $ 8,669,758 Earnings per share (NTD) 6(23) Earnings per share-basic $ 0.37 $ 0.28 $ 0.68 $ 0.37 Earnings per share-diluted $ 0.35 $ 0.28 $ 0.66 $ 0.37 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the six-month periods ended June 30, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars) Equity Attributable to the Parent Company Capital Retained Earnings Other Components of Equity Notes Common Stock Collected in Advance Additional Paid-in Capital Legal Reserve Unappropriated Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Treasury Stock Total Non- Controlling Interests Total Equity Balance as of January 1, 2014 6(15) $ 126,920,817 $ 25,682 $ 45,326,454 $ 5,248,824 $ 27,189,160 $ (5,271,199) $ 11,046,696 $ (2,365,246) $ 208,121,188 $ 4,319,988 $ 212,441,176 Appropriation and distribution of 2013 retained earnings 6(15) Legal reserve - - - 1,263,020 (1,263,020) - Cash dividends - (125,063) - - - (125,063) - (125,063) Cash paid from additional paid-in capital 6(15) - - (6,128,094) - (6,128,094) - (6,128,094) Net income in the first half of 2014 6(15) - 4,662,119 - - - 4,662,119 (225,586) 4,436,533 Other comprehensive income (loss), net of tax in the first half of 2014 6(15), 6(21) - 23,921 4,210,992 - 4,234,913 (1,688) 4,233,225 Total comprehensive income (loss) - 4,662,119 23,921 4,210,992 - 8,897,032 (227,274) 8,669,758 Share-based payment transaction 6(15), 6(16) 142,326 (25,682) 5,933 - 122,577 - 122,577 Convertible bonds repurchased 6(12) - - 48,756 - 48,756 - 48,756 Share of changes in net assets of associates and joint ventures accounted for using equity method - - 55,841 - 55,841 - 55,841 Changes in subsidiaries' ownership 6(15) - - 92,585 - (113,153) - - - (20,568) 59,572 39,004 Decrease in non-controlling interests 6(15) - (11,214) (11,214) Balance as of June 30, 2014 6(15) $ 127,063,143 $ - $ 39,401,475 $ 6,511,844 $ 30,350,043 $ (5,247,278) $ 15,257,688 $ (2,365,246) $ 210,971,669 $ 4,141,072 $ 215,112,741 Balance as of January 1, 2015 6(15) $ 127,252,078 $ 50,970 $ 39,447,879 $ 6,511,844 $ 37,827,179 $ (899,979) $ 13,272,691 $ (2,303,609) $ 221,159,053 $ 3,849,798 $ 225,008,851 Appropriation and distribution of 2014 retained earnings 6(15) Legal reserve - - - 1,214,134 (1,214,134) - Cash dividends - (6,939,322) - - - (6,939,322) - (6,939,322) Net income in the first half of 2015 6(15) - 8,580,285 - - - 8,580,285 (122,773) 8,457,512 Other comprehensive income (loss), net of tax in the first half of 2015 6(15), 6(21) - (2,066,447) (2,972,779) - (5,039,226) (73,797) (5,113,023) Total comprehensive income (loss) - 8,580,285 (2,066,447) (2,972,779) - 3,541,059 (196,570) 3,344,489 Share-based payment transaction 6(15), 6(16) 262,331 15,950 255,259 - 676,850 1,210,390 - 1,210,390 Embedded conversion options derived from convertible bonds 6(12) - - 1,572,121 - 1,572,121 - 1,572,121 Share of changes in net assets of associates and joint ventures accounted for using equity method - - 22,148 - 22,148 - 22,148 Changes in subsidiaries' ownership 6(15) - - 23,093 - (3,466) - - - 19,627 154,932 174,559 Decrease in non-controlling interests 6(15) - (100,400) (100,400) Others - - 89,651 - 89,651 - 89,651 Balance as of June 30, 2015 6(15) $ 127,514,409 $ 66,920 $ 41,410,151 $ 7,725,978 $ 38,250,542 $ (2,966,426) $ 10,299,912 $ (1,626,759) $ 220,674,727 $ 3,707,760 $ 224,382,487 The accompanying notes are an integral part of the consolidated financial statements. 6 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six-month periods ended June 30, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars) For the six-month periods ended June 30, 2015 2014 Cash flows from operating activities: Net income before tax $ 9,534,506 $ 5,145,646 Adjustments to reconcile net income before tax to net cash provided by operating activities: Depreciation 21,033,063 18,971,528 Amortization 909,268 827,380 Bad debt expense (reversal) (182,668) 72,465 Net gain of financial assets and liabilities at fair value through profit or loss (47,529) Interest expense 236,503 432,214 Interest revenue (163,522) (260,258) Dividend revenue (112,805) (94,944) Share-based payment 1,130 1,267 Share of profit of associates and joint ventures (96,248) Gain on disposal of property, plant and equipment (53,398) Gain on disposal of non-current assets held for sale - Gain on disposal of investments (1,159,030) Impairment loss on financial assets 479,044 163,211 Impairment loss on non-financial assets 225,530 - Gain on reacquisition of bonds - (13,944) Exchange gain on financial assets and liabilities (23,430) Exchange loss on long-term liabilities - 326 Amortization of deferred income (18,881) (20,890) Income and expense adjustments 20,359,051 18,698,720 Changes in operating assets and liabilities: Financial assets and liabilities at fair value through profit or loss (203,828) Notes receivable and accounts receivable 840,193 (4,915,724) Other receivables (109,167) 8,160 Inventories (572,008) 128,072 Prepayments (372,070) (929,899) Other current assets (742,043) (4,641,756) Notes and accounts payable 138,663 (547,549) Other payables 1,055,520 1,236,847 Other current liabilities (219,345) 107,391 Net defined benefit liabilities 13,016 11,243 Other liabilities-others 243,471 (663) Cash generated from operations 30,142,729 14,096,660 Interest received 162,657 220,981 Dividend received 229,118 218,931 Interest paid (535,055) (421,859) Income tax paid (1,670,918) (202,191) Net cash provided by operating activities 28,328,531 13,912,522 (continued) 7 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six-month periods ended June 30, 2015 and 2014 (Expressed in Thousands of New Taiwan Dollars) For the six-month periods ended June 30, 2015 2014 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss $ (77,650) $ (60,036) Proceeds from disposal of financial assets at fair value through profit or loss - 22,292 Acquisition of available-for-sale financial assets (115,422) Proceeds from disposal of available-for-sale financial assets 727,910 1,630,929 Acquisition of financial assets measured at cost (464,359) Proceeds from disposal of financial assets measured at cost - 477,596 Acquisition of investments accounted for under the equity method (121,016) Proceeds from disposal of investments accounted for under the equity method - 74,378 Proceeds from capital reduction and liquidation of investments 9,688 35,257 Acquisition of subsidiaries (net of cash acquired) 414,958 - Disposal of subsidiaries (834,955) (15,617) Acquisition of property, plant and equipment (14,161,448) Proceeds from disposal of property, plant and equipment 54,960 251,973 Proceeds from disposal of non-current assets held for sale 641,866 - Increase in refundable deposits (1,388,698) (34,525) Decrease in refundable deposits 102,255 106,293 Acquisition of intangible assets (693,046) (603,179) Cash inflow from combination 1,583 - Increase in other assets-others (274,378) Decrease in other assets-others 6,859 118,915 Net cash used in investing activities (13,132,347) Cash flows from financing activities: Increase in short-term loans 9,549,918 8,866,950 Decrease in short-term loans (5,531,578) Proceeds from bonds issued 18,424,800 5,000,000 Bonds issuance costs (83,036) (5,090) Redemption of bonds - (10,306,392) Proceeds from long-term loans 3,827,160 1,000,000 Repayments of long-term loans (1,255,964) Increase in guarantee deposits 34,930 65,877 Decrease in guarantee deposits (5,047) (21,389) Increase in other financial liabilities 6,107,635 - Exercise of employee stock options 289,413 121,310 Treasury stock sold to employees 677,017 - Change in non-controlling interests 69,406 38,261 Net cash provided by (used in) financing activities 21,978,684 (2,028,015) Effect of exchange rate changes on cash and cash equivalents 51,425 Net increase (decrease) in cash and cash equivalents 17,833,626 (1,196,415) Cash and cash equivalents at beginning of period 46,212,423 50,830,678 Cash and cash equivalents at end of period $ 64,046,049 $ 49,634,263 Investing activities partially paid by cash: Cash paid for acquiring property, plant and equipment Increase in property, plant and equipment $ 25,710,265 $ 14,654,162 Add: Payable at beginning of period 10,742,203 6,700,743 Less: Effect of disposal of subsidiaries - Less: Payable at end of period (7,193,457) Cash paid $ 26,926,609 $ 14,161,448 The accompanying notes are an integral part of the consolidated financial statements. 8 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL
